Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior arts of record individually or in combination discloses or render obvious a transformable stratospheric airship disclosed in claim 1.
The closest prior arts of record are Ferguson (US 5,348,251), Deng (CN105644762), Steel (US 6,371,409, and Monsch (WO 2011/042316).
The primary reference Ferguson in Fig. 12 illustrates the bending of airship. The corrugated section is foldable along the connection direction of individual sections, namely, along a length direction of the airship. However, as shown in Fig. 5 of the claimed invention and as claimed in the amended claims, the foldable hull is foldable and extendable along a direction perpendicular to a length direction of the transformable stratospheric airship. That is, the cable control mechanisms release/tighten the cable to unfold/fold the hull perpendicularly.
Furthermore, Deng, Steel, and Monsch also do not disclose or render obvious the foldable hull that is foldable and extendable along a direction perpendicular to a length direction of the airship, as required in the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Goelet (US2016/0355248) disclosed an airship (10) has two floatation structures comprising a deployable pontoon housed inside a hull (12) and extendables outside of the hull.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSRES H WOLDEMARYAM whose telephone number is (571)272-6607. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ASSRES H WOLDEMARYAM/            Primary Examiner, Art Unit 3642